Case 1:20-cr-00001-LEK Document 12 Filed 02/12/20 Page 1 of 1            PageID #: 42




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )               1:20-CR-00001-LEK-1
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
ANABEL CABEBE,                )
                              )
          Defendant.          )
_____________________________ )


  ACCEPTANCE OF PLEA OF GUILTY, ADJUDICATION OF GUILT AND
                   NOTICE OF SENTENCING

            Pursuant to the Report and Recommendation of the United States

Magistrate Judge, to which there has been no timely objection, the plea of guilty of

the Defendant to Count 1 of the Superseding Information is now Accepted and the

Defendant is Adjudged Guilty of such offense. All parties shall appear before this

Court for sentencing as directed.

            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, February 12, 2020.



                                                       /s/ Leslie E. Kobayashi
                                                       Leslie E. Kobayashi
                                                       United States District Judge
